                         Case 2:20-cv-01721-RFB-VCF Document 17 Filed 10/15/20 Page 1 of 4




                     1   Lisa A. McClane, NV SBN 10139
                         Lynne K. McChrystal, NV SBN 14739
                     2   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     3   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     4   Fax: (702) 921-2461
                         Email: lisa.mcclane@jacksonlewis.com
                     5   Email: lynne.mcchrystal@jacksonlewis.com

                     6   Kurt K. Harris, Esq.
                         Nevada Bar No. 5354
                     7   4730 S. Fort Apache Rd., Suite 300
                         Las Vegas, Nevada 89147
                     8   Tel: (702) 252.3838
                         Fax: (702) 852.0337
                     9   Email: kharris@702law.com

                10       Attorneys for Plaintiff and Counter-Defendants
                         NEVADA CORPORATE HEADQUARTERS
                11       and JASON WILLIAMS

                12
                                                     UNITED STATES DISTRICT COURT
                13
                                                            DISTRICT OF NEVADA
                14
                         NEVADA CORPORATE HEADQUARTERS,
                15       A Nevada Corporation                             Case No.: 20-CV-01721-RFB-VCF

                16                     Plaintiff,
                                                                          STIPULATION TO EXTEND DEADLINE
                17              vs.                                       FOR PLAINTIFF AND
                                                                          COUNTERDEFENDANTS TO RESPOND
                18       JANETTE M. HILL; JOHN DOE;                       TO DEFENDANT AND
                         ATTORNEY DOE; and DOES I through X and           COUNTERCLAIMANT’S AMENDED
                19       ROE Corporations or Business Entities I          COUNTERCLAIM
                         through X, inclusive,
                20
                21                     Defendants.

                22
                         JANETTE M. HILL, individually,
                23
                                       Counterclaimant,
                24
                                vs.
                25
                         NEVADA CORPORATE HEADQUARTERS,
                26       A Nevada Corporation, JASON WILLIAMS,
                         individually, ALFONSO VALLE, individually,
                27
                                       Counter-Defendant.
                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-01721-RFB-VCF Document 17 Filed 10/15/20 Page 2 of 4




                     1          IT IS HEREBY STIPULATED by and between Plaintiff/Counterdefendant NEVADA

                     2   CORPORATE        HEADQUARTERS            (“Plaintiff”   and   “Counterdefendant”)     and      JASON

                     3   WILLIAMS         (“Counterdefendant”),      through      their    counsel      of     record     and

                     4   Defendant/Counterclaimant JANETTE M. HILL by and through her counsel of record that

                     5   Counter-Defendants shall have an extension up to and including October 29, 2020, in which to

                     6   file its response to Defendant/Counterclaimant’s Counterclaim. This Stipulation is submitted and

                     7   based upon the following:

                     8          1.      Plaintiff/Counterdefendants filed a Removal of Defendant/Counterclaimant’s

                     9   Counterclaim on September 16, 2020. ECF No. 1. Defendant/Counterclaimant was served with

                10       the Notice of Removal September 16, 2020. ECF No. 1.

                11              2.      Defendant/Counterclaimant filed an Amended Counterclaim on October 1, 2020.

                12       ECF 14. Plaintiffs/Counterdefendants’s response to the Amended Counterclaims is currently due

                13       on October 15, 2020.

                14              3.      Due to the press of other matters, including a death in counsel’s family,

                15       adjustments made necessary by the COVID-19 pandemic, and in order to fully respond to the

                16       pleading,    Plaintiff/Counterdefendants     require     additional    time     to    respond     to

                17       Defendant/Counterclaimant’s Amended Counterclaim. Plaintiffs/Counterdefendants accordingly

                18       requests an extension, up to and including October 29, 2020, to file its responsive pleading.

                19              4.      This is the first request for an extension of time for Plaintiffs/Counterdefendants to

                20       file a response to Defendant/Counterclaimant’s Amended Counterclaim.

                21              5.      This request is made in good faith and not for the purpose of delay.

                22       ///

                23       ///

                24       ///

                25       ///

                26       ///

                27       ///

                28

Jackson Lewis P.C.
                                                                          1
    Las Vegas
                         Case 2:20-cv-01721-RFB-VCF Document 17 Filed 10/15/20 Page 3 of 4




                     1          6.     Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     2   as waiving any claim and/or defense held by any party.

                     3         Dated this 14th day of October, 2020.

                     4   LAGOMARSINO LAW                                       JACKSON LEWIS P.C.

                     5
                            /s/ Andre M. Lagomarsino                         /s/ Lisa A. McClane
                     6   ANDRE M. LAGOMARSINO, ESQ.                          Lisa A. McClane, State Bar No. 10139
                         Nevada Bar No. 6711                                 Lynne K. McChrystal, State Bar No. 14739
                     7                                                       JACKSON LEWIS P.C.
                         3005 W. Horizon Ridge Pkwy., #241                   300 S. Fourth Street, Suite 900
                     8   Henderson, Nevada 89052                             Las Vegas, Nevada 89101

                     9   Attorney for Defendant/Counterclaimant
                                                                             Kurt K. Harris, Esq.
                10                                                           Nevada Bar No. 5354
                                                                             4730 S. Fort Apache Rd., Suite 300
                11                                                           Las Vegas, Nevada 89147

                12                                                           Attorneys for Plaintiff/Counterdefendants

                13
                14                                           ORDER

                15                                           IT IS SO ORDERED.

                16
                17                                           U.S. Magistrate Judge
                                                                    10-15-2020
                18                                           Dated:

                19
                20
                21
                22
                23
                24
                25
                26
                27
                28

Jackson Lewis P.C.
                                                                         2
    Las Vegas
                         Case 2:20-cv-01721-RFB-VCF Document 17 Filed 10/15/20 Page 4 of 4




                     1                                  CERTIFICATE OF SERVICE

                     2            I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 14th

                     3   day of October, 2020, I caused to be served via the Court's CM/ECF Filing, a true and correct

                     4   copy of the above foregoing STIPULATION TO EXTEND DEADLINE FOR PLAINTIFF

                     5   AND        COUNTERDEFENDANTS             TO        RESPOND      TO     DEFENDANT       AND

                     6   COUNTERCLAIMANT’S AMENDED COUNTERCLAIM properly addressed to the

                     7   following:

                     8   ROBERT S. LARSEN, ESQ.
                         DIONE C. WRENN ESQ.
                     9   GORDON REES SCULLY MANSUKHANI, LLP
                         300 South Fourth Street, Suite 1550
                10       Las Vegas, Nevada 89101
                         Telephone: (702) 577-9300
                11       Direct: (702) 577-9304
                         Facsimile: (702) 255-2858
                12       E-Mail: rlarsen@grsm.com
                                  dwrenn@grsm.com
                13
                         Attorneys for Counterdefendant Alfonso Valle
                14
                15                                                           /s/ Mayela E. McArthur
                                                                             Employee of Jackson Lewis P.C.
                16
                17
                18
                19       4851-4013-0510, v. 1

                20
                21
                22
                23
                24
                25
                26
                27
                28

Jackson Lewis P.C.
                                                                        3
    Las Vegas
